DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim(s) 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii et al (JPH01159384A machine translation, printed August 16, 2022, provided herein by the examiner), hereinafter Ishii, in view of Abe et al. (US 2021/0040590 A1), hereinafter Abe.
 
Regarding claims 3, 7 and 8, Ishii teaches a stainless foil FeCrAl alloy (steel) of 25-45 microns thick with vapor deposited Al layers on both sides of the foil (surfaces of base sheet) of 0.2-2.5 micron thickness (Abstract; claim 1), for use in catalytic converters for automobile exhaust gas ([0001]) with a composition of the of the foil of 16-25 wt% Cr and 2.5-5.5 wt% Al (Abstract).  The thicknesses disclosed by Ishii overlap applicants claimed thickness and therefore establish a prima facie case of obviousness, where one of ordinary skill in the art before the effective filing date of the invention would have found it obvious to select from the thicknesses disclosed by Ishii, including those proportions, which satisfy the presently claimed separation.
Ishii does not specifically teach the chemical composition claimed.  Abe, in the similar field of endeavor, ferritic stainless steel sheets for use automobile catalytic converters ([0001] [0003]), teaches a ferritic stainless steel in mass percentage: C: 0.001-0.100%, Si: 0.01-5.00%, Mn: 0.01-2.00%, P ≤ 0.050%; S ≤ 0.0100%, Cr: 9.0-25.0%, Al: 1.050-5.000%, Ni: 0-1.00%, Mo: 0-3.00%, N: 0.001-0.050%, Ti: 0.001-1.00%, balance of Fe and impurities, and optionally Nb: 0-0.500% and/or Zr: 0-0.0300% (Claim 1).  The composition of Abe overlaps applicants claimed proportions, which establishes a prima facie case of obviousness; where one of ordinary skill in the art, before the effective filing date of the invention, would have found it obvious to select from the proportions disclosed by Abe, including those proportions satisfying the presently claimed compositional requirements (MPEP 2144.05 I). 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention to modify Ishii to incorporate the steel composition of Abe.  The motivation for doing so would have been to choose a steel with improved corrosion resistance against salt damage ([0021]) and thereby produce automobile parts including catalytic converters as a measure against rust ([0003]-[0005]).

Response to Arguments
Applicant’s claim amendments, filed July 21, 2022, with respect to the rejection(s) of claim(s) 3 and 4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishii in view of Abe, as discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kanai et al. (US 2009/0274929 A1) teaches a ferritic stainless steel base sheet with a mass content of Cr of 10.0-25.0%, and an aluminum alloy layer between a plating layer and the base material (layer equipped on a surface of the base material) with a thickness of 5 microns or less ([0020]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6am-3:30pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



						/HUMERA N. SHEIKH/                                                                       Supervisory Patent Examiner, Art Unit 1784                                                                                                                                 
/K.A.C./Examiner, Art Unit 1784